DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 02/18/21 has been entered.
 
Response to Arguments
Applicant's arguments filed 02/18/21 have been fully considered but they are not persuasive. 

“wherein the second computing device is no longer used to provide the second function for the first computing device” (wherein the traffic between the two servers was eliminated as the second server is no longer running the application and communicating with the first server and application to perform the associated function; Fig. 6, paragraph 64, 74-75).
	Cao meets the claim limitations by migrating an application from a second physical server to a first physical server so that the first server will now perform functionality which was previously performed by the second server. 

	Applicant further argues that “that installing an application onto the virtual machine is not equivalent to the computing device providing a function that it previously did not have. For example, even though the virtual machine may be installing that particular application, the virtual machine may have already had applications that performed the same function. Cao does not appear to explicitly discuss the specific functions (or lack of specific functions) provided by each computing device.”

	In response, Cao specifically discloses wherein a particular set of applications provide a particular service (see paragraph 66), where one of the two applications is 
	The second application may then be moved onto the same physical server as the first application (by consolidating the second application to the same physical server as the first application to reduce network traffic; Fig. 6, paragraph 64, 74-75), such that the specific set of applications providing the particular overall service are now contained within the same single server.
	In this context, the specific service and function provide by the second application, in communication with the first application, was not previously present within the first server.  It instead must be installed and deployed onto the first server so as to consolidate the applications.

	The potential presence or absence of additional applications which may or may not be capable of performing similar functionality to the migrated application, as applicant seems to suggest, is irrelevant as any such application is not and could not be performing “the second function”.  Cao explicitly discloses that two specific applications are utilized together to provide a particular service (paragraph 66), with the applications generating intra-application communications between them to perform that particular service (paragraph 74).   The specific second application is then installed and migrated onto the first server so as to perform the required communications and functionality required to achieve the desired particular server (paragraph 64-66, 74-75).
	Thus, while it is conceivable that the server within Cao could also include other applications that may or may not perform similar functionality, they cannot and do not 

	In response to applicant’s arguments regarding Perry, it is again noted that Perry specifically discloses migrating software functions from a source device to a target device (paragraph 2, 13) which will program the target device to utilize different resources to achieve the same result and provide the same functionality (see Perry at paragraph 45, 49, 52, 54-59) and enables migrating of a software functionality from a first device to a second device which are different types or are the same device but have different available resources (paragraph 59, 68).
	Thus, in the context of Cao’s system for migrating a software application from a first server to a second server, Perry specifically provides for modifying the software while achieving the same functionality for instances where the computing devices may be the same but currently have different resource availability (paragraph 59, 68).
	Therefore, applicant’s arguments are not convincing.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-9 are rejected under 35 U.S.C. 103 as being unpatentable over Cao et al. (Cao) (US 2015/0128131 A1) (of record) in view of Yamamoto et al. (Yamamoto) (US 2016/0070601 A1) (of record) and Perry et al. (Perry) (US 2004/0261052 A1) (of record).
As to claim 1, Cao discloses a computer implemented method for reducing interactions of computing devices (paragraph 74), the method comprising:
detecting, by a first processor, a first computing device performing a first task, the first computing device included in the set of computing devices (first server executing a first application in a virtual machine; paragraph 74);
detecting, by the first processor, a second computing device performing a second task, the second computing device included in the set of computing devices (second server executing a second application in a virtual machine; paragraph 74), wherein the second task provides a second function to the second computing device, and wherein the first computing device does not have the second function (application and functionality not currently deployed/installed on the first server; paragraph 64, 74-75);
determining, by the first processor, that the second computing device performing the second task is associated with the first computing device performing the first task (second server in communication with the first server via the application; paragraph 74);
determining, by the first processor, based at least in part on the second computing device performing the second task in association with the first computing device performing the first task, a usage pattern (usage patterns for the virtual machine applications and resources; paragraph 57-62, 73-77);

outputting, by the first processor, a recommendation to install the at least one program on the first computing device (recommendation to system administrator; paragraph 65); and
substituting the second computing device performing the second task with the first computing device performing the second task such that the second function is being provided by the first computing device (consolidating the second application to the same physical server as the first application to reduce network traffic, as the second application is no longer being performed and communicating with the first application on the first server; Fig. 6, paragraph 64, 74-75), wherein the second computing device is no longer used to provide the second function for the first computing device (wherein the traffic between the two servers was eliminated as the second server is no longer running the application and performing the associated function; Fig. 6, paragraph 64, 74-75).

In an analogous art, Yamamoto discloses a system for load balancing computer resource usage (paragraph 3, 9, 33-36) which will determine a usage pattern comprising computing devices involved, resources used and tasks performed (tables identifying each physical machine, virtual machine and specific resource usage; see Fig. 3-6, paragraph 53-58) so as to enable accurate tracking and future resource predictions and avoid future resource shortages (paragraph 38-39, 46, 164, 167-168).
Additionally, in an analogous art, Perry discloses a system for migrating software functioning from a source device to a target device (paragraph 2, 13) which will determine that the target device lacks the required resources and will provide a different resource achieving a same result as the resource on the source device and providing the second function to the target device (programming the target device to achieve the same functionality of the source device using its different programming and resources; paragraph 45, 49, 52, 54-59) so as to enable migrating of a software functionality from a 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Cao’s system to include the usage pattern comprising the computing devices involved, as taught in combination with Yamamoto, for the typical benefit of providing accurate tracking and future resource predictions and avoiding future resource shortages.
Additionally, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Cao and Yamamoto’s system to include a third task achieving a same result as the second task and providing the second function to the first computing device, as taught in combination with Perry, for the typical benefit enable migrating of a software functionality from a first device to a second device which are different types or have different available resources.

As to claim 2, Cao, Yamamoto and Perry disclose wherein the first and the second computing device are each selected from a group consisting of: a mobile device, a wearable computing device, and a computer (server computers; see Cao at paragraph 35-37, 74-75).

As to claim 3, Cao, Yamamoto and Perry disclose wherein the first processor is communicatively coupled to a second processor, and wherein the first and the second processor communicate to perform the method (plural computers and processors 

As to claim 4, Cao, Yamamoto and Perry disclose outputting the recommendation results in a notification to a user of the first computing device (recommendation output to system administrator; see Cao at paragraph 65).

As to claim 5, Cao, Yamamoto and Perry disclose wherein the recommendation comprises an identity of the at least one program and a location from which to obtain the at least one program (identifying the application to move and location it is migrating to/from; see Cao at paragraph 65).

As to claim 6, Cao, Yamamoto and Perry disclose wherein identifying the at least one program is based, at least in part, on a suitability criteria associated with the at least one program, the at least one program associated with the first computing device performing at least one of the first task and the second task (based upon the resources of the server virtual machines; see Cao at paragraph 61-63, 71-75).

As to claim 7, Cao, Yamamoto and Perry disclose wherein the suitability criteria comprise at least one of: a revision level of the at least one program, a cost of the at least one program, computing resources of the first computing device, or a number of functions that the at least one program can perform (based upon the available 

As to claim 8, Cao, Yamamoto and Perry disclose wherein, when detecting the second computing device performing the second task, the second computing device interacts with the first computing device to perform the second function for the first computing device (communications from first application of the set on the first server transmitted to the second server to the corresponding second application so as to provide the particular desired service; see Cao at paragraph 64, 74-75).

As to claim 9, Cao, Yamamoto and Perry disclose wherein the usage pattern is a usage matrix that records devices, connections, applications, and interactions of the first computing device and the second computing device (tables identifying each physical machine, virtual machine and specific resource usage; see Yamamoto at Fig. 3-6, paragraph 53-58).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to James R Sheleheda whose telephone number is (571)272-7357.  The examiner can normally be reached on M-F 8 am-5 pm CST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jefferey Harold can be reached on (571) 272-7519.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/James R Sheleheda/           Primary Examiner, Art Unit 2424